Case 2:20-cv-00240-JFC Document 3 Filed 02/21/20 Page 1 of 1

~AO 440 (Rev. 01/09) Summons ina Civil ‘Action (Page 2)

Civil Action No. 19 .-00240-JEC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) RITE AID CORPORATION

 

“was received by meon (date) ~2/19/2020 *

o1 personally served the summons on the individual at (place)

 

. ON (date) , Or

 

(1 I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) | AMY MCLAREN (authorized person at the agent) , who is
- designated by law to accept service of process on behalf of (name of organization) RITE AID CORPORATION

 

C/O THE CORPORATION TRUST CO. 1209 ORANGE STREET WILMINGTON, DE 19801 ON (date) 2/19/2020 AT 12:30 PM

 

(1 I returned the summons unexecuted because , or

 

CI Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Date: 2/19/2020 / LA
“ON Server's signature
DENORRIS BRITT PROCESS SERVER

 

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

ar aii yee

i N AN
SERVED: SUMMONS & COMPLAINT. ! PANY Put crm
at C Wi in, NTA

SWORN TO ON 2/19/2020 / RE '

%

 
